Irene Heinrich, nine years of age, was struck and severely injured by an automobile owned and operated by defendant. The record discloses a case of flagrant negligence on the part of the driver whose car skidded about sixty feet on dry concrete pavement before it hit the little girl. She was crossing the pavement during the noon hour to go to school. Apparently no attention was paid to school caution signs. The verdict of the jury in favor of plaintiff, for $2,113.50 was, indeed, very reasonable. Defendant had a fair trial and should have been satisfied.
Finding no errors which would warrant a reversal, it follows that the judgment of the lower court is affirmed. *Page 706